As filed with the Securities and Exchange Commission on December 9, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2016 Date of reporting period:September 30, 2015 Item 1. Reports to Stockholders. Semi-Annual Report September 30, 2015 Meydenbauer Dividend Growth Fund Semi-Annual Report September 30, 2015 In our last letter dated March 31, 2015, we spoke of our cautious optimism based on an improving global economy. We increased our exposure to cyclical stocks based on our outlook. We believed then, and currently believe, growth is more likely than recession. Simplistically, we continually ask ourselves: are things getting better or worse; we feel economic data suggests things are getting better. However, the problem for investors has been the very slow pace of economic growth. We have arguably experienced the most tepid economic recovery coming out of a recession on record. We are now in the 6th year of recovery and are still stuck on 2% gross domestic product (“GDP”) growth. We commented in our last letter we were relatively pleased with the Meydenbauer Dividend Growth Fund’s (the “Fund”) performance. Beginning in June, our strategy began to substantially underperform the benchmark when oil prices plunged on fears of oversupply and a possible slowdown in emerging market economies, particularly China. This underperformance was not because we were overexposed to energy; it was quite the contrary as we had minimal exposure having liquidated Chevron Corporation and ConocoPhillips Company last year. We were instead impacted by our heavy allocation to industrial stocks that depend on global growth. The performance chart shown includes the Russell 1000® Benchmark Index as well as the S&P 500® Index. - 2 - Performance for the periods ended September 30, 2015 are as follows: CMDGX FUND Russell 1000® S&P 500® Index Index Last Quarter 6/30/2015-9/30/2015 -9.83% -6.83% -6.44% Fiscal YTD 3/31/2015-9/30/2015 -10.16% -6.72% -6.18% 1-Year 9/30/2014-9/30/2015 -4.94% -0.61% -0.61% 3-Year (Annualized) 9/30/2012-9/30/2015 11.07% 12.66% 12.40% Since Inception (Annualized) 9/30/2010-9/30/2015 10.09% 13.42% 13.34% Gross Expense Ratio: 1.16% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-476-1909. For time periods over one year, returns are annualized. Holdings that helped performance over the past six months were Gamestop Corp. New Cl A +10.34%, General Electric Company +3.36%, The Home Depot, Inc. +2.63%, JP Morgan Chase & Company +1.85%, Microsoft Corporation +10.21% and United Parcel Service, Inc. Cl B +3.30%. Those that detracted from performance were Ameriprise Financial, Inc. -15.72%, CSX Corporation -17.83%, Johnson Controls, Inc. -17.08%, Macy’s, Inc. -20.02%, Union Pacific Corporation -17.39%, and Invesco Limited -20.22%. - 3 - Listed below are the Fund’s top ten holdings as of 9/30/2015: Percent Weighting Annualized Company (% of Net Assets) Yield (%) Apple Inc. Cisco Systems, Inc. Microsoft Corporation Abbvie Inc. Ford Motor Company Penske Automotive Group, Inc. JP Morgan Chase & Company Ameriprise Financial, Inc. The Boeing Company Walgreens Boots Alliance Inc. In our last letter we indicated the U.S. Federal Reserve Board (the “Fed”) was unlikely to move on interest rates until at least the fall or possibly year-end, which is in fact how this has played out. The Fed recognizes it has to begin to normalize rates at some point, but given slow economic growth and no inflation there has been no motivation to move forward. Forecasters are now looking at December 2015 as a likely time for an increase, but this could be pushed off into next year. The point is that higher rates are coming, but the Fed remains very cautious and most likely will raise rates, and indicate they then expect to pause for an extended period. Unlike the Bernanke-led Fed, the Yellen-led Fed has sent mixed signals on their future course of action. The Fed held a press conference on September 18, 2015, where it indicated it was prepared to add to its already formidable task of achieving price stability and full employment, by also taking on the concept of social justice and concerns that ‘someone somewhere’ may be feeling economic discomfort. That is a tall task and the markets reacted negatively, resulting in the worst quarterly performance for most indexes since 2011. The biggest bright spots continue to lie with the U.S. consumer. Lower unemployment and oil prices have continued to be very positive for consumer sentiment. If one saves money at the gas pump and on heating their house, coupled with a diminished fear of losing their job, they tend to be inclined to spend more, particularly on so-called “big ticket items”. U.S. automobile sales - 4 - are running at near record levels with sport utility vehicles and trucks as the biggest sellers. The September quarter brought the long talked about and much anticipated 10% correction in the stock market. We had one of the longest periods on record (four years) without a 10% correction, and as painful as it was, we believe it will improve the health of the market and hopefully allow us to finish the balance of 2015 on an up note. In my last letter I mentioned that given the myriad of problems it was quite remarkable the popular market averages were positive for the year. Again, ask yourself: is the economy getting better or worse; we answer that question saying the economy is still improving. We had 3rd quarter GDP growth of 1.5%, led by the consumer contributing 2.2% to GDP growth. Inventories were the big detractor and subtracted 1.4%. November and December are most often strong months for the equity markets, and it would not be surprising to see a more positive Christmas than most are predicting, and we look forward to potential positive growth in the 4th quarter. So where do we see the economy going in 2016? The most likely outcome is what we will call Trend Growth. We expect to see the consumer taking advantage of low energy prices and continue spending; labor market conditions tighten, leading to long awaited wage growth; and businesses continue to invest and build homes. Historically, energy price declines boost growth but with a lag. That boost is still ahead. Thus far in this economic cycle wage growth has been weak (2%); we see pent up wage growth ahead. As stated, this is our base case and we see an equal risk to a potential downside shock or an upside surprise. I leave you with one thought: The world has changed and much more than most realize. Our friends at Strategas Research Partners (“Strategas”) published a recent thought piece entitled “Wealth Without Workers”, remarking how quickly the retail landscape has changed. The most valuable companies in the U.S. today employ relatively few people. In this thought piece Strategas compared Wal-Mart Stores, Inc. (“Wal-Mart”) to Amazon. The market capitalization of Amazon.com, Inc. (“Amazon”) has now exceeded Wal-Mart and by a large margin. It is noteworthy that Wal-Mart employs 2,200,000 people worldwide and Amazon 154,000. Facebook, Inc., with an enterprise value of almost $300 billion employs 9,000 people, while similarly valued companies like Coca-Cola - 5 - employ well over 100,000 people. These changes may well cause increased friction between capital and labor as it becomes ever more difficult for less skilled workers to find a job that will support a family and enjoy close to a middle class lifestyle. These changes will cause us to constantly challenge our investment thought processes as we seek to stay ahead of the game. Our fund seeks to invest in equities which have paid reasonable dividends and had cash flow and earnings available to support dividend increase. Sometimes our strategy and focus cause performance to deviate from our benchmark, but we have found it is best to stick to our methodology. We believe in our process and thank you for investing in the Fund. Sincerely, Robert D. Frazier Portfolio Manager - 6 - Past performance is no guarantee of future results. Mutual fund investing involves risk; principal loss is possible. The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in securities (units) of master limited partnerships (“MLPs”) involve risks that differ from an investment in common stock. To the extent that an MLP’s interests are all in a particular industry, the MLP will be negatively impacted by economic events adversely impacting that industry. Additionally, holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of MLPs. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please see the schedule of investments in this report for complete Fund holdings. The information provided herein represents the opinion of Coldstream Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index, with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Index measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1,000 of the largest securities based on a combination of their market cap and current index membership. You cannot directly invest in an index. Annualized yield - An annualized rate of return is the return on an investment over a period other than one year (such as a month, or two years) multiplied or divided to give a comparable one-year return. For instance, a one-month return on investment (“ROI”) of 1% could be stated as an annualized rate of return of 12%. Or two-year ROI of 10% could be stated as an annualized rate of return of 5%. - 7 - Cash flow (or Free Cash Flow) – A measure of financial performance calculated as operating cash flow minus capital expenditures. Free cash flow (“FCF”) represents the cash that a company is able to generate after laying out the money required to maintain or expand its asset base. Free cash flow is important because it allows a company to pursue opportunities that enhance shareholder value, such as develop new products, make acquisitions, pay dividends and reduce debt. Dividend payments are not guaranteed. Dividend payments are a function of a company’s current/projected cash flow and earnings and there are a number of risks that may hinder dividend payments. These risks can include but are not limited to: regulatory risks, economic risk and environmental risk. These risks can determine a company’s profitability and its ability to pay dividends. Gross Domestic Product (“GDP”) – Gross Domestic Product is the amount of goods and services produced in a year, in a country. The information contained in this report is authorized for use when preceded or accompanied by a prospectus for the Meydenbauer Dividend Growth Fund, which includes more complete information on the charges and expenses related to an ongoing investment in the Fund. Please read the prospectus carefully before you invest or send money. The Fund is distributed by Quasar Distributors, LLC. - 8 - Meydenbauer Dividend Growth Fund EXPENSE EXAMPLE at September 30, 2015 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. The Meydenbauer Dividend Growth Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/15 – 9/30/15). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder - 9 - Meydenbauer Dividend Growth Fund EXPENSE EXAMPLE at September 30, 2015 (Unaudited) Continued reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/15 9/30/15 4/1/15-9/30/15 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. - 10 - Meydenbauer Dividend Growth Fund Industry Allocation of Portfolio Assets at September 30, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. - 11 - Meydenbauer Dividend Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2015 (Unaudited) Shares COMMON STOCKS - 93.16% Value Building Material and Garden Equipment - 2.08% Home Depot, Inc. $ Chemical Manufacturing - 9.02% AbbVie, Inc. Dow Chemical Co. Johnson & Johnson Lyondellbasell Industries N.V. - Class A (a) Computer and Electronic Product Manufacturing - 11.22% Analog Devices, Inc. Apple, Inc. Cisco Systems, Inc. Medtronic PLC (a) Couriers and Messengers - 2.10% United Parcel Service, Inc. - Class B Credit Intermediation and Related Activities - 13.53% Ameriprise Financial, Inc. Fifth Third Bancorp Huntington Bancshares, Inc. JPMorgan Chase & Co. SunTrust Banks, Inc. Wells Fargo & Co. Electronics and Appliance Stores - 2.03% GameStop Corp. - Class A Food Manufacturing - 2.25% J.M. Smucker Co. Furniture and Related Product Manufacturing - 2.10% Johnson Controls, Inc. General Merchandise Stores - 4.00% Macy’s, Inc. Target Corp. Health and Personal Care Stores - 2.45% Walgreen Co. The accompanying notes are an integral part of these financial statements. - 12 - Meydenbauer Dividend Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2015 (Unaudited) Continued Shares COMMON STOCKS - 93.16% Value Insurance Carriers and Related Activities - 3.92% Marsh & McLennan Cos., Inc. $ Prudential PLC - ADR Machinery Manufacturing - 4.27% General Electric Co. Scotts Miracle-Gro Co. - Class A Motor Vehicle and Parts Dealers - 2.54% Penske Automotive Group, Inc. Oil and Gas Extraction - 2.02% Phillips 66 Paper Manufacturing - 1.86% International Paper Co. Pipeline Transportation - 1.75% Williams Cos., Inc. Plastics and Rubber Products Manufacturing - 2.09% Illinois Tool Works, Inc. Professional, Scientific, and Technical Services - 3.92% Amgen, Inc. Interpublic Group of Cos., Inc. Publishing Industries (except Internet) - 3.05% Microsoft Corp. Rail Transportation - 4.23% CSX Corp. Union Pacific Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.79% Invesco Ltd. (a) Transportation Equipment Manufacturing - 10.94% Boeing Co. Eaton Corp. PLC (a) Ford Motor Co. Honeywell International, Inc. Magna International, Inc. (a) TOTAL COMMON STOCKS (Cost $53,224,129) The accompanying notes are an integral part of these financial statements. - 13 - Meydenbauer Dividend Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2015 (Unaudited) Continued Shares SHORT-TERM INVESTMENTS - 6.60% Value Fidelity Institutional Money Market Portfolio - Class I, 0.13% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $4,025,658) TOTAL INVESTMENTS IN SECURITIES (Cost $57,249,787) - 99.76% Other Assets in Excess of Liabilities - 0.24% NET ASSETS - 100.00% $ ADR
